DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 11/30/2021 has been entered.
Disposition of claims: 
Claims 2-3 have been canceled.
Claims 1 and 4-11 are pending.
Claim 11 have been amended.
The amendments to claim 11 has overcome the objection of claim 11 set forth in the last Office Action. The objection has been withdrawn.

Response to Arguments
Applicant’s arguments
Applicant argues that none of the examples of Kai contain a thermally activated delayed fluorescence material recited by the claimed invention.
Respectfully, the Examiner does not agree.
First of all, the limitation of claim 1, wherein the claimed compound of formula (1) is required to be a thermally activated delayed fluorescence material, is met by the structure of the Compound of Kai as modified by Takeda (see the structure in paragraph 96 of page 9 of the last Office Action of 09/01/2021), not by the Compounds of Kai.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The last Office Action (paragraphs 99-104 of pages 9-10 of the last Office Action of 09/01/2021) provided the reason why the Compound of Kai as modified by Takeda reads on the limitation (i.e. why the compound is a thermally activated fluorescence material).
Secondly, Applicant recites “none of the inventive examples of Kai et al. ‘903 contain a thermally activated delayed fluorescent material” in the second paragraph of page 8 of Applicant’s Remarks of 09/01/2021 without mentioning the citation location in the reference of Kai (i.e. which paragraph or lines of the reference). 
The Examiner cannot find any evidence to support the Applicant’s assertion in the reference of Kai. Kai appears to be silent that the compound of Kai is thermally activated delayed fluorescence material or not.
The fact that Applicant brought up possibly to support that compound of Kai is not thermally activated delayed fluorescence material, is that the comparative device comprising 
For at least this reason, the applicant’s arguments are not found to be persuasive.
Applicant argues that the attached Declaration concludes that the claimed invention achieved unexpectedly superior results over the comparative text in terms of light emission. 
The Declaration filed 11/30/2021 shows that the comparative device Example 11 comprising Compound 3-4 of Kai does not emit light while the inventive device Example 1 comprising the Compound 1-17 emit light.
Respectfully, the Examiner does not agree.
Applicant shows the data to compare two organic electroluminescent devices. The inventive device (Example 1 in the table of pages 3-4 of the Declaration of 11/30/2021) comprises a light emitting layer comprising dopant Compound 1-17 and host Compound 2-12. The comparative device (the table of page 5 of the Declaration) comprises a light emitting layer comprising dopant Compound 3-4 of Kai and host Compound 2-12. Except the dopant materials 
First of all, none of instant claims claim that the claimed compound represented by formula (1) is required to be the emitter of the claimed organic electroluminescence device. Although the instant claim 1 claims that 1) the claimed organic electroluminescent device is required to contain the claimed compound of formula (1) in the light emitting layer of the device; and 2) the claimed compound is required to be a thermally activated delayed fluorescent material, none of claimed limitation requires that the claimed compound to be the emitter of the light emitting device of the claimed electroluminescence device. 
Therefore, what the Declaration tried to prove is an unclaimed property. The unexpected property (i.e. light emission from the claimed compound) is not commensurate in scope with the instant claims.
With respect to the commensurate in scope with claimed invention, the Examiner points out MPEP 716.02(d), as recited below.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. 
 In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
Secondly, emission of light of the emitter of the light emitting layer of an organic electroluminescence device is determined not only by the optoelectronic properties of the emitter material, but also by the relative energy level alignments of the emitter material with the host materials and the materials used in the neighboring layers of the device. 
Claims 1-6 and 10-11 do not specify which host material is required to be used together with the claimed compound of formula (1) of the claimed organic electroluminescence device. Claims 7-9 claims the structural limitation of the host material, however, the limitation of the claimed structure of the host material is much broader than the structure of the tested host material (Compound 2-12). The test was conducted only with a single host material of Compound 2-12. No light emission of compound 3-4 of Kai is only valid when the compound is used with the host material, Compound 2-12 in the specific device described in specification 
Thus, the test result is not commensurate in scope with all the instant claims.
Third, the Declaration recites “no light emission was confirmed” in the comparative device; however, the Declaration appears not to provide any details how the evaluation was made. That is, there is no description about how the experiment was conducted to confirm “no light emission”. For instance, the information about the detection limit of the detector and the error range of the measurements have not been provided.  
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant’s arguments see the second through fourth paragraphs of page 9 of the reply filed 11/30/2021 regarding the rejection of claim 11 under 35 U.S.C. 103 over Kai/Takeda and the rejection of claim 10 under 35 U.S.C. 103 over Kai/Takeda/Kondakova/Nishimura set forth in the Office Action of 09/01/2021 have been considered. 
Applicant argues that the outstanding Office Action does not meet the inherency standard of a “natural result” (cited from “In Par Pharmaceutical, Inc. v. Twi Pharmaceuticals, Inc., 773 F.3d 1186, 1192 (Fed. Cir. 2014). 
Applicant does not specifically point out the reason why the inherent properties (ionization potential and emission maximum wavelength) are not a natural result of the molecular structure.
Claims 10-11 claims the properties (ionization potential and emission maximum wavelength) of the claimed compounds in the claimed electroluminescent device. The properties are natural result, once the structure of the claimed compounds in the claimed device meets the limitation of the claimed compound. The Compound of Kai as modified by Takeda of the 
To reject claim 11, the Examiner showed that the maximum emission wavelength is inherent property of the prior art compound (Compound of Kai as modified by Takeda) of the organic electroluminescent device of Kai as modified by Takeda, based on the fact that the structure of the prior art compound has identical to the claimed compound of formula (1) (see paragraphs 25-31 of pages 11-12 of the last Office Action for the details of the inherency argument).
To reject claim 10, the Examiner showed that the ionization potential is inherent property of the prior art compound (Compound of Kai as modified by Takeda) based on the fact that the structure of the prior art compound is substantially similar to those of the Applicant’s exemplary compounds 1-17 and 1-24 (Table 1 of specification on page 38) (see paragraphs 64-73 of pages 18-19 of the last Office Action for the details of the inherency argument).
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant further argues that an unrecognized property that may be inherent to a single reference cannot be properly applied to a combination of references. 
Applicant’s arguments are not found persuasive.
Rejections based on inherency are proper not only for a single reference under 102 rejections but also combination of multiple references under 103 rejections. See MPEP 2112.
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103. "The inherent teaching of a prior art 
Applicant further argues that obviousness cannot be predicted on what is not known at the time an invention is made, even if the inherency of a certain feature is later established (MPEP 2141.02(V)).
Respectfully, the Examiner does not agree.
Inherent feature does not need to be recognized at the time of the invention. The fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention. See MPEP 2112 (II).
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses 
For at least this reason, the applicant’s argument is not found to be persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2012/0305903 A1, hereafter Kai) in view of Takeda (US 2009/0072727 A1, hereafter Takeda).
Regarding claims 1 and 4-6, Kai discloses an organic electroluminescent device comprising an anode (ITO), a hole transporting layer (NPB), a light-emitting layer comprising an 
Kai discloses a general formula (1) to represent the indolocarbazole compound ([018]), wherein ring A can be an aromatic ring of formula (1a); ring B can be a heterocyclic ring of formula (1b), each of A1 and A2 can be an aromatic hydrocarbon of 6 to 50 carbon atoms; each of B1 and B2 can be an aromatic heterocyclic group of 3 to 50 carbon atoms; X can be a methine group; R1, R2, and R3 can be hydrogen; m can be 1; and n can be an integer of 0 to 3 ([019]), wherein the aromatic hydrocarbon group can have a substituent ([032]).

    PNG
    media_image1.png
    437
    655
    media_image1.png
    Greyscale

Kai teaches that use of an indolocarbazole compound in which the indolocarbazole skeleton is linked to an aromatic heterocyclic group via an aromatic hydrocarbon group displays excellent characteristics when used in an organic EL device ([017]).
Kai exemplifies an indolocarbazole compound (Compound 3-4) as shown below ([046]).

    PNG
    media_image2.png
    366
    500
    media_image2.png
    Greyscale

The compound of Kai (Compound 3-4) does not have a cyano group at position A of Applicant’s formula (1).
Takeda discloses an organic compound being used a host material of the light-emitting layer of an organic electroluminescent device ([014], [137])
Takeda teaches that desirable electron injection properties are satisfied by introducing an electron –withdrawing group in the position where the lowest unoccupied molecular orbital (LUMO) such that the compounds of Takeda provides the luminescence device comprising the compound with low voltage operation and excellent external quantum efficiency ([008]-[011]).
Takeda teaches a cyano group as an example of the electron-withdrawing group and further teaches the substitution position of the cyano group wherein the cyano group is substituted at the benzene ring in-between two carbazole groups ([099], as shown below), as shown below.

    PNG
    media_image3.png
    118
    378
    media_image3.png
    Greyscale
, 
wherein Cz represents an N-carbazolyl group.
Furthermore, the general formula of the compounds of Takeda (Formula (I) in [041]) allows the substituents R1-R8 of the Formula (I) of Takeda to be hydrogen, alkyl, alkenyl, aryl, and amino ([042]-[043]). Takeda teaches those substituents can be coupled together to form a ring ([042]-[043]). Therefore, the Formula (I) of Takeda encompasses indolocarbazole substituent at the position of D2 of Applicant’s formula (1) (corresponding to the “Cz” at the right hand side of Compound 1-14 of Takeda in the figure above).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the host material Compound 3-4 of the organic electroluminescent device of Kai by introducing an electron-withdrawing group of –CN at the benzene core between the carbazole substituent groups, based on the teaching of Takeda. 
The motivation for doing so would have been to provide the compound with desirable injection properties and provide the electroluminescent devices having the compounds with lower operation voltage and increased quantum efficiency as taught by Takeda.
Furthermore, the modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, there are only 3 different substitution locations for the electron-withdrawing group of CN to be attached in the benzene located in-between two carbazole groups. The selection of the substitution location would have been one from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, Takeda’s Compound 1-14 exemplifies the substitution location of CN being positioned in-between the carbazolyl substitution groups (corresponding to position A of Applicant’s formula (1)). Lastly, it would have been within the level of ordinary skill of a worker 
Such a modification provides an organic electroluminescent device comprising an anode (ITO), a hole transporting layer (NPB), a light-emitting layer comprising a host (Compound of Kai as modified by Takeda) and a phosphorescent dopant (FIrpic), an electron transporting layer (Alq3), and a cathode (Al).

    PNG
    media_image4.png
    278
    615
    media_image4.png
    Greyscale

The compound of Kai as modified by Takeda has identical structure as Applicant’s formula (1), wherein D1 is formula (1a) wherein Y is formula (1a); and D2 is formula (1a) wherein Y is formula (1a-3); and the ring Y is fused at a position of I; X2 is N-R6; R6 is aromatic hydrocarbon group having 6 to 10 carbon atoms (phenyl); A is a cyano group; and a, b, e, and f are 0.
The compound of Kai as modified by Takeda reads on the claimed limitations above but fails to teach that the compound is a thermally activated delayed fluorescent material.
It is reasonable to presume that the compound of Kai as modified by Takeda is a thermally activated delayed fluorescent material. 
Support for said presumption is found in the use of like materials which result in the claimed property.
The instant specification discloses that the compound represented by Applicant’s general formula (1) is a thermally activated delayed fluorescent material ([012], [021]). The Compound of Kai as modified by Takeda has identical structure as Applicant’s general formula (1) as outlined above. Furthermore, the Compound of Kai as modified by Takeda has identical structure as Applicant’s specific example Compound 1-58 ([029]). 
Thus, the compound of Kai as modified by Takeda is a thermally activated delayed fluorescent material.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once Miyata as modified by Lee product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80. 
The organic electroluminescent device of Kai as modified Takeda comprising an anode (ITO), a hole transporting layer (NPB), a light-emitting layer comprising a host (thermally activated delayed fluorescent Compound of Kai as modified by Takeda) and a phosphorescent dopant (FIrpic), an electron transporting layer (Alq3), and a cathode (Al) reads on all the features of claims 1 and 4-6.
Regarding claim 11, the organic electroluminescent device of Kai as modified Takeda reads on all the features of claims 1 and 4-6 as outlined above.
The device comprises an anode (ITO), a hole transporting layer (NPB), a light-emitting layer comprising a host (thermally activated delayed fluorescent Compound of Kai as modified 
The organic electroluminescent device of Kai as modified by Takeda reads on the claimed limitations above but fails to teach that the thermally activated delayed fluorescent material has an emission maximum wavelength in a range from 440 nm to 470 nm.
It is reasonable to presume that the organic electroluminescent device of Kai as modified by Takeda, wherein the thermally activated delayed fluorescent Compound of Kai as modified by Takeda has an emission maximum wavelength in a range from 440 nm to 470 nm.
Support for said presumption is found in the use of like materials which result in the claimed property.
The instant specification discloses the thermally activated delayed fluorescent material represented by the general formula (1) has an emission maximum wavelength in a range of from 440 nm to 470 nm ([018]). The compound of Kai as modified by Takeda has identical structure as Applicant’s general formula (1) as outlined above.
Furthermore, Applicant discloses the emission wavelengths of the organic electroluminescent devices comprising the claimed thermally activated delayed fluorescence materials (Examples 1-4 and 7 for Compound 1-17; Example 5 for Compound 1-24 in Table 2 and 3 of specification on page 42-43). The maximum emission wavelengths of the devices are in the range of 450-470nm. The emission maximum wavelength of the device is determined by the optoelectronic properties of the emitter material of the organic electroluminescent device. The compound of Kai as modified by Takeda has substantially similar structure as Applicant’s Compounds 1-17 and 1-24. The optoelectronic properties of the compound of Kai as modified by Takeda are substantially similar as those of Applicant’s Compounds 1-17 and 1-24.
Therefore, the emission maximum wavelength of the compound of Kai as modified by Takeda is in the range of 440 nm-470 nm, meeting all the limitations of claim 11.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once Miyata as modified by Lee product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2012/0305903 A1) in view of Takeda (US 2009/0072727 A1) as applied to claims 1, 4-6, and 11 above, and further in view of Cho et al. (US 2015/0126736 A1, hereafter Cho).
Regarding claims 7-9, the organic electroluminescent device of Kai as modified Takeda reads on all the features of claims 1, 4-6, and 11, as outlined above.
The device comprises an anode (ITO), a hole transporting layer (NPB), a light-emitting layer comprising a host (thermally activated delayed fluorescent Compound of Kai as modified by Takeda) and a phosphorescent dopant (FIrpic), an electron transporting layer (Alq3), and a cathode (Al).
The device does not comprise multiple host materials; however, Kai does teach that a plural kind of known host materials including carbazole derivatives can be used together with the indolocarbazole compound of Kai ([064]-[066]).
Cho discloses a host compound ([008]-[019], [035]) which is used with an Ir-based complex emitter in an organic electroluminescent device ([042], [057]).
Cho teaches that an additional host compound (“second host material”) can be used in the electroluminescent device ([043]-[044]).
Cho exemplifies a host Compound C-12 ([035]) and an additional host compound (second host Compound C-14 in [056] on page 31), as shown below.

    PNG
    media_image5.png
    487
    602
    media_image5.png
    Greyscale

Cho’s Compounds C-12 and C-14 are used as host materials for example devices of Cho ([109]-[112]).
Cho teaches that the compounds of Cho provide high luminous efficiency and power efficiency, good lifespan characteristics, and low driving voltage in the organic electroluminescent device comprising the compound of Cho used as host material ([020] and [115]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have further modified the electroluminescent device taught by Kai as 
The motivation of doing so would have provide high luminous efficiency and power efficiency, good lifespan characteristics, and low driving voltage in the organic electroluminescent comprising the compound used as host material, as taught by Cho.
Furthermore, Kai teaches a plurality of host material including carbazole derivatives can be used in the light emitting layer of the organic electroluminescent device. Thus, the modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum materials and device structures used for an organic electroluminescent device.
The modification provides an organic electroluminescent device comprising an anode (ITO), a hole transporting layer (NPB), a light-emitting layer comprising thermally activated delayed fluorescent Compound of Kai as modified by Takeda, Compound C-12 of Cho, and Compound C-14 of Cho, and a phosphorescent dopant (FIrpic), an electron transporting layer (Alq3), and a cathode (Al).
The organic electroluminescent device of Kai as modified by Takeda and Cho, wherein the light emitting layer containing the thermally activated delayed fluorescent material (Compound of Kai as modified by Takeda) contains a host material (Compound C-12 or Compound C-14), meeting all the limitations of claim 6.
The organic electroluminescent device of Kai as modified by Takeda and Cho, wherein Compounds C-12 and C-14 of Cho have identical structure as Applicant’s formula (2), wherein claims 7 and 9.
It is noted that there is no limitation that the claimed benzene is required to be an unsubstituted benzene. Under broadest reasonable interpretation, the claimed benzene can be read by a substituted or unsubstituted benzene. Therefore, the diphenyltrizaine-substituted benzene of Compounds C-12 and C-14 of Cho read on the claimed benzene at position L.
The claim 8 requires that the singlet excitation energy (S1) of a second host is larger than that of a first host. 
The organic electroluminescent device of Kai as modified by Takeda and Cho comprises two hosts of Compound C-14 and C-12 of Cho. Since the molecular structures of the two materials are different from each other, the optoelectronic properties including singlet excitation energies (S1) of the two materials are necessarily different from each other. 
It is noted that there is no limitation which material is required to be the first host material and which material is required to be the second host material. Therefore, it is obvious one of S1’s of the two materials is larger than that of the other. The material having larger S1 is the second host material, and the material having smaller S1 is the first host material, meeting all the limitations of claim 8.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2012/0305903 A1) in view of Takeda (US 2009/0072727 A1) as applied to claims 1, 4-6, and 11 above, and further in view of Kondakova et al. (US 2006/0134460 A1, hereafter Kondakova) as evidenced by Nishimura et al. (US 2013/0075716 A1, hereafter Nishimura).
Regarding claim 10, the organic electroluminescent device of Kai as modified Takeda reads on all the features of claims 1 and 4-6 as outlined above.
The device comprises an anode (ITO), a hole transporting layer (NPB), a light-emitting layer comprising a host (thermally activated delayed fluorescent Compound of Kai as modified by Takeda) and a phosphorescent dopant (FIrpic), an electron transporting layer (Alq3), and a cathode (Al).
The device does not comprise multiple host material; however, Kai does teach that a plural kind of known host materials including imidazole derivatives can be used together with the indolocarbazole compound of Kai ([064]-[066]).
Kondakova discloses an organic electroluminescent device (“OLED device”) wherein the light-emitting layer comprises at least one hole transporting co-host, at least one electron transporting co-host and at least one phosphorescent emitter ([016], [290]). 
Kondakova further teaches the light emitting layer containing more than one host material provides improved film morphology, electrical properties, light emission efficiency, and life time ([022]).
The compound of Kai as modified by Takeda has identical structure as the hole transporting co-host of Kondakova represented by formula (9) ([074]), wherein Q can be a substituted phenyl group, R1 through R6 can be hydrogen or substituted carbazole group ([077]), wherein the substituent can be alkyl, alkenyl, aryl, cyano, or a molecular structure bonded through carbon or nitrogen ([215]).
Kondakova exemplifies an electron transporting co-host, TPBI ([095]). It is noted that TPBI is an imidazole derivative because it comprises benzo-imidazole units.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent device of Kai as modified by Takeda by adding an additional host compound, TPBI in the light emitting layer of the device, based on the teaching of Kai and Kondakova. 
The motivation for doing so would have been to provide the electroluminescent devices with improved film morphology, electrical properties, light emission efficiency, and life time as taught by Kondakova.
Furthermore, Kai teaches a plurality of host material including an imidazole derivative compound can be used together with the compounds of Kai, and TPBI is an imidazole derivative. Additionally, Kondakova teaches a hole transporting co-host and an electron transporting-cohost can be used together in the light emitting layer of the device. The compound of Kai as modified by Takeda is a hole transporting cohost, and TPBI is an electron transporting cohost as outlined above. Thus, the modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). Finally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum materials and device structures used for an organic electroluminescent device.
The modification provides an organic electroluminescent device comprising an anode (ITO), a hole transporting layer (NPB), a light-emitting layer comprising a thermally activated delayed fluorescent Compound of Kai as modified by Takeda, a host (TPBI), and a phosphorescent dopant (FIrpic), an electron transporting layer (Alq3), and a cathode (Al).
The compound of Kai as modified by Takeda reads on the claimed limitations above but fails to teach that the ionization potential value.
It is reasonable to presume that the compound of Kai as modified by Takeda having ionization potential to be around 5.7~5.8 eV. 
Support for said presumption is found in the use of like materials which result in the claimed property.
Applicant discloses ionization potentials (IP) of following example compounds (Compounds 1-17 and 1-24 in Table 1 of specification on page 38).
The compound of Kai as modified by Takeda has substantially similar molecular structure as Applicant’s Compounds 1-17 and 1-24. They share identical molecular formula and the backbone structure of cyano- and dicarbazolyl-substituted benzene. The only difference between the compound of Kai as modified by Takeda and Applicant’s Compounds 1-17 or 1-24 is the bonding direction of the unit represented by Applicant’s formula (1a-3) with respect to the unit represented by Applicant’s formula (1a) (i.e. boding is made through g vs. h). 
The ionization potentials of Applicant’s Compounds 1-17 and 1-24 in Applicant’s Table 1 exhibits that the difference in the bonding direction provides only less than 1.8% difference in the ionization potential of the two compounds. 
Therefore, it is reasonable to presume that the compound of Kai as modified by Takeda has similar ionization potential as those of Applicant’s Compounds 1-17 and 1-24, which is around 5.7~5.8 eV.
On the other hand, the host material, TPBI has ionization potential of 6.1 eV as evidenced by Nishimura (Table 3 of [528]).
Thus, the ionization potential of the thermally activated delayed fluorescent material of Kai as modified by Takeda is smaller than the ionization potential of the host material of TPBI (6.1 eV), meeting all the limitations of claim 10
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once Miyata as modified by Lee product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786